Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CAE INC. (the  Corporation ) GENERAL BY-LAW A by-law relating generally to the transaction of the business and affairs of the Corporation. TABLE OF CONTENTS ARTICLE 1 INTERPRETATION Section 1.1 Definitions 1 ARTICLE 2 BUSINESS OF THE CORPORATION Section 2.1 Registered Office 2 Section 2.2 Corporate Seal 2 Section 2.3 Financial Year 2 Section 2.4 Execution of Instruments 2 Section 2.5 Banking Arrangements 2 Section 2.6 Voting Rights In Other Bodies Corporate 2 ARTICLE 3 BORROWING AND SECURITIES Section 3.1 Borrowing Power 3 ARTICLE 4 DIRECTORS Section 4.1 Number of Directors and Quorum 3 Section 4.2 Election and Term 4 Section 4.3 Removal of Directors 4 Section 4.4 Meeting By Telephonic, Electronic or Other Communication Facility 4 Section 4.5 Calling of Meetings 4 Section 4.6 Notice of Meeting 4 Section 4.7 First Meeting of New Board 5 Section 4.8 Adjourned Meeting 5 Section 4.9 Regular Meetings 5 Section 4.10 Chairperson 5 Section 4.11 Presiding Officers 5 Section 4.12 Votes to Govern 5 Section 4.13 Remuneration and Expenses 5 ARTICLE 5 COMMITTEES Section 5.1 Committees of the Board 6 Section 5.2 Transaction of Business 6 Section 5.3 Advisory Bodies 6 Section 5.4 Procedure 6 ARTICLE 6 OFFICERS Section 6.1 Appointment 6 Section 6.2 President & CEO 6 Section 6.3 Vice-President 7 Section 6.4 Secretary 7 Section 6.5 Treasurer 7 Section 6.6 Powers and Duties of Other Officers 7 Section 6.7 Variation of Powers and Duties 7 Section 6.8 Term of Office 7 Section 6.9 Agents and Attorneys 7 ARTICLE 7 PROTECTION OF DIRECTORS, OFFICERS AND OTHERS Section 7.1 Limitation of Liability 8 Section 7.2 Indemnity 8 ARTICLE 8 SHARES Section 8.1 Allotment 9 Section 8.2 Transfer Agents and Registrars 9 Section 8.3 Non-Recognition of Trusts 9 Section 8.4 Share Certificates 9 Section 8.5 Replacement of Share Certificates 9 Section 8.6 Joint Holders 10 Section 8.7 Deceased Shareholders 10 ARTICLE 9 DIVIDENDS AND RIGHTS Section 9.1 Dividends 10 Section 9.2 Dividend Payments 10 Section 9.3 Non-Receipt of Payment 10 Section 9.4 Record Date for Dividends and Rights 11 Section 9.5 Unclaimed Dividends 11 ARTICLE 10 MEETINGS OF SHAREHOLDERS Section 10.1 Annual Meetings 11 Section 10.2 Special Meetings 11 Section 10.3 Notice of Meetings 11 Section 10.4 Chairperson, Secretary and Scrutineers 11 Section 10.5 Persons Entitled to be Present 12 Section 10.6 Quorum 12 Section 10.7 Right to Vote 12 Section 10.8 Proxyholders and Representatives 12 Section 10.9 Time for Deposit of Proxies 13 Section 10.10Votes to Govern 13 Section 10.11Show of Hands 13 Section 10.12Ballots 13 Section 10.13Meetings by Telephonic, Electronic, Electronic or Other Communication Facility 13 ARTICLE 11 DIVISIONS AND DEPARTMENTS Section 11.1 Creation and Consolidation of Divisions 14 ARTICLE 12 NOTICES Section 12.1 Method of Giving Notices 14 Section 12.2 Notice to Joint Holders 14 Section 12.3 Computation of Time 15 Section 12.4 Undelivered Notices 15 Section 12.5 Omissions and Errors 15 Section 12.6 Persons Entitled by Death or Operation of Law 15 Section 12.7 Waiver of Notice 15 ARTICLE 13 EFFECTIVE DATE Section 13.1 Effective Date 15 Section 13.2 Repeal 16 BE IT ENACTED as a by-law of the Corporation as follows: ARTICLE 1 INTERPRETATION Section 1.1 Definitions. (1) In the by-laws of the Corporation, unless the context otherwise requires: Act means the Canada Business Corporations Act , and any statute that may be substituted therefor, as from time to time amended. appoint includes  elect and vice versa. articles means the articles of the Corporation as from time to time amended or restated. board means the board of directors of the Corporation. by-laws means this by-law and all other by-laws of the Corporation hereafter from time to time in force and effect. cheque includes a draft. Corporation means the corporation named CAE Inc. meeting of shareholders includes an annual meeting of shareholders and a special meeting of shareholders. non-business day means Saturday, Sunday and any other day that is a holiday as defined in the Interpretation Act (Canada) as from time to time amended. recorded address means in the case of a shareholder, the person's address as recorded in the securities register; and in the case of joint shareholders the address appearing in the securities register in respect of such joint holding or the first address so appearing if there are more than one; and in the case of a director (subject to the provisions of Section 12.1), officer, auditor or member of a committee of the board, their latest address as recorded in the records of the Corporation. signing officer means, in relation to any instrument, any person authorized to sign the same on behalf of the Corporation by or pursuant to Section 2.4 or by a resolution passed pursuant thereto. special meeting of shareholders includes a meeting of any class or classes of shareholders and a special meeting of all shareholders entitled to vote at an annual meeting of shareholders. - 2 - Save as aforesaid, words and expressions defined in the Act have the same meanings when used herein. Words importing the singular number include the plural and vice versa; and words importing gender include the masculine, feminine and neuter genders; and words importing a person include an individual, partnership, association, body corporate, unincorporated organization and personal representative. ARTICLE 2 BUSINESS OF THE CORPORATION Section 2.1 Registered Office. The registered office of the Corporation shall be in the province within Canada from time to time specified in the articles at the place therein as the board may from time to time determine. Section 2.2 Corporate Seal. Until changed by the board, the corporate seal of the Corporation shall be in the form impressed hereon. Section 2.3 Financial Year. Until changed by the board, the financial year of the Corporation shall end on the last day of March in each year. Section 2.4 Execution of Instruments. Deeds, transfers, assignments, contracts, obligations, certificates, and other instruments may be signed, either manually or by electronic means in accordance with the Act, on behalf of the Corporation by any two officers of the Corporation. The board may from time to time direct the manner in which and the person or persons by whom any particular instrument or class of instruments may or shall be signed.
